Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-24 are allowed. 
Fukuda (US 2018/0124377, hereinafter Fukuda) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Fukuda fails to teach or suggest “a determination unit configured to determine whether or not image data to be encoded by the processing unit includes decoding information for decoding the image data; and a control unit configured to switch, based on the determination result, between processing for transmitting image data encoded by the processing unit and the decoding information to the external apparatus and processing for transmitting an image file in which image data including the decoding information is encoded to the external apparatus2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 4, and 15-24 recite similarly allowed limitations.
Dependent claims 2, 3, and 5-14 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuda is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Fukuda discloses, an image processing apparatus and a method for controlling the same, the image processing apparatus being capable of generating a versatile image file with a suppressed file size from a portion of multiple first images and a second image that can be generated from the multiple first images.  In the case of generating an image file from a portion of the multiple first images and the second image that can be generated from the multiple first images, an image file is generated such that the image file does not contain data of, among the multiple first images, a first image that can be generated from a first image and the second image stored in the image file (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696